Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 18, line 1, “is rectangular is shape” is indefinite. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-8, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tallier et al. (6,467,614). Tallier et al. disclose a product package (1) including an outsert (3) comprising a base layer (303) having a perforated region (31) overlying and aligned with a tear tape (20) on an outer wrapping (23) of the package, a top layer (302) over the base layer with one or more edge regions of the top . 
As to claim 3, the perforated region includes at least one line with perforations extending across the base layer. 
	As to claim 5, at least part of the top layer is configured to separate from the base layer via the tear tape. 
	As to claim 6, the base layer is configured to separate into multiple portions upon opening the package (see Figure 6B).
	As to claim 7, the base layer has three edge portions adhered to the top layer, “top edge” and “bottom edge” not related to the previous defined structure. 
	As to claim 8, the base layer is described as opaque, or at least one of the options. 
As to claim 11-13, the perforated regions include at least one line with perforations extending across both the base layer and the top layer. 
As to claims 14 and 15, the printed document is of multiple laminate layers, with the top layer covering the perforated region of the base layer. 
As to claim 17, a cigarette pack is disclosed. 
As to claim 18, the base layer (303) is rectangular in shape and overlies one face of the cigarette pack.  
	As to claim 19, the perforated region extends across a width of the base layer. 
As to claim 20, the top layer is rectangular in shape and includes a perforated region overlying and aligned with the perforated region of the base layer, the printed .  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tallier et al. (6,467,614) in view of EP 2985239. Tallier et al. disclose a product package (1) including an outsert (3) comprising a base layer (303) having a perforated region (31) overlying and aligned with a tear tape (20) on an outer wrapping (23) of the package, a top layer (302) over the base layer with one or more edge regions of the top layer adhered to the base layer, and a document (35) enclosed in an inner volume established between the base layer and top layer. To any degree the document (34 or 35) of Tallier et al. is not printed, EP 2985239 disclose an innerly disposed document (20) with a visual element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the document of Tallier et al. with a printed visual element in the manner of EP 2985239 as claimed, as such a modification would predictably provide a visual message to a user of the package. 
As to claims 2 and 8-9, to provide the outsert of transparent material would have been obvious to allow exterior viewing of the contents of the outsert.

As to claims 4 and 9, EP 2985239 further providing a perforated region with parallel lines (defining 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of Tallier et al. with a dual line tearing region in the manner of EP 2985239 as claimed, as such a modification would predictably provide a more easily ruptured rear portion as suggested by EP 2985239. 
As to claim 5, Tallier et al. disclose at least part of the top layer is configured to separate from the base layer via the tear tape. 
As to claims 6 and 9, Tallier et al. disclose the base layer is configured to separate into multiple portions upon opening the package (see Figure 6B).
As to claims 7 and 9-10, Tallier et al. disclose the base layer has three edge portions adhered to the top layer, “top edge” and “bottom edge” not related to the previous defined structure. 
As to claim 8, Tallier et al. disclose the base layer is described as opaque, or at least one of the options. 
As to claims 11-13, the perforated regions of Tallier et al. include at least one line with perforations extending across both the base layer and the top layer. 
As to claims 14 and 15, Tallier et al. disclose the printed document of multiple laminate layers, with the top layer covering the perforated region of the base layer. 
As to claim 16, EP 2985239 further discloses the perforated region of the base layer is covered by the printed document (20)

As to claim 18, Tallier et al. disclose the base layer (303) is rectangular in shape and overlies one face of the cigarette pack.  
As to claim 19, Tallier et al. disclose the perforated region extends across a width of the base layer. 
As to claim 20, Tallier et al. disclose the top layer is rectangular in shape and includes a perforated region overlying and aligned with the perforated region of the base layer, the printed document arranged with a portion thereof between the perforated region of the base layer and the perforated region of the top layer. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7 and  9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 4 and 16, 6 and 16, 7 and 16, 16, 8 and 16, 11 and 16, 12 and 16, 13 and 16, 14 and 16, 16, 3 and 16, 15 and 16, and 16 and 17, respectively, of U.S. Patent No. 10,023,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims .

Claims 2, 8-9, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,023,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims by disclosure are covered by the now claimed features, as the features were previously disclosed, and encompassed by the scope of the originally patented claims as obvious variation thereof, and could have been claimed previously.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG